Opinion issued October 21, 2014.




                                         In The

                                 Court of Appeals
                                        For The

                            First District of Texas
                              ————————————
                                 NO. 01-14-00382-CV
                              ———————————
                   IN RE BAYBROOK MALL, LLC, Relator



            Original Proceeding on Petition for Writ of Mandamus



                            MEMORANDUM OPINION

      Relator, Baybrook Mall, LLC, has filed a petition for writ of mandamus,

challenging the trial court’s orders requiring relator to produce documents

requested by real party in interest, the Harris County Appraisal District.1



1
      The underlying case is Baybrook Mall, LLC v. Harris County Appraisal District, Cause
      No. 2013-48336, in the 125th District Court of Harris County, Texas, the Honorable Kyle
      Carter presiding.
      We deny the petition. We vacate this Court’s order, issued on May 13, 2014,

staying the trial court’s May 5, 2014 order in cause number 2013-48336.



                                 PER CURIAM


Panel consists of Chief Justice Radack and Justices Jennings and Keyes.




                                        2